Citation Nr: 9909552	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-34 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a May 1995 rating decision of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been presented to reopen a claim of service 
connection for bronchial asthma.  The veteran testified at a 
personal hearing in September 1995.  In an October 1995 
decision, the hearing officer confirmed the denial to reopen.  
The veteran appealed the decision to the Board.  In a 
December 1997 decision, the Board also concluded that new and 
material evidence had not been presented and declined to 
reopen the claim.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  In a single judge order 
issued in November 1998, the Court vacated the Board's 
December 1997 decision and remanded the matter to the Board 
with directions to apply 38 C.F.R. § 3.156(a) and the Federal 
Circuit Court of Appeals' (Circuit Court) decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998), and to issue a 
readjudicated decision supported by an adequate statement of 
reasons and bases.  

In a December 1998 letter, the Board notified the veteran 
that he had 30 days to submit additional evidence and 
argument in support of his claim in accordance with the 
directive outlined in the Court's order.  No additional 
evidence was received and no further argument was presented.  


FINDINGS OF FACT

1.  In February 1981, the RO denied service connection for 
bronchial asthma based on a finding that the veteran's 
disorder preexisted service and was not aggravated by 
service; an August 1984 Board decision denied service 
connection for bronchial asthma concluding that it was not 
incurred in or aggravated by service.  

2.  Evidence submitted subsequent to the August 1984 Board 
decision is cumulative of evidence previously considered and 
does not provide any new information regarding whether the 
veteran's bronchial asthma was incurred in or aggravated by 
service.


CONCLUSION OF LAW

The evidence submitted since the August 1984 Board decision 
is not new and material; and the claim of service connection 
for bronchial asthma may not be reopened.  38 U.S.C.A. §§ 
1110, 1131, 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a decision of February 1981, the RO denied the veteran's 
original claim of service connection for bronchial asthma 
based on a finding that the veteran's asthma preexisted 
service and was not aggravated by service.  The veteran was 
informed of the denial and appealed that decision to the 
Board.  The Board denied the claim in August 1984, finding 
that the veteran's bronchial asthma was not incurred in or 
aggravated by service.  The veteran was informed of this 
decision, and it is final.  38 U.S.C.A. § 7104.  

The evidence of record at the time of the August 1984 Board 
decision included service medical records that report a 
history of asthma but do not show manifestations sufficient 
to identify the presence of the disease entity during service 
(the records indicated that the veteran was hospitalized in 
1964 for right middle and right (sic) left (lower) lobe 
pneumonia which was confirmed by chest x-rays); a letter 
received from a private physician that reported that he had 
treated the veteran for asthma since 1967; the veteran's 
personal hearing testimony that he did not suffer from asthma 
prior to service; and various lay statements from friends, 
relatives and coaches that relate that the veteran did not 
display any symptoms of asthma prior to service.  Based on 
this evidence, the Board denied service connection for 
bronchial asthma, holding that there was insufficient 
evidence to show that bronchial asthma was present during 
service or proximate thereto because there were insufficient 
manifestations of the disease entity shown during service to 
identify its presence, and there were no medical treatment 
records confirming the presence of asthma prior to 1981.  

The veteran submitted a request to reopen his claim in April 
1995.  He included several lay statements from friends, 
relatives, neighbors, and classmates.  These statements 
report that there are no medical records of treatment for 
asthma for the veteran with private doctors or in public 
hospitals before he entered the army, and that since he left 
the army, he has suffered from asthma.  After reviewing the 
new evidence, the RO concluded that the statements were 
similar to those considered by the Board in its August 1984 
decision.  Therefore, they were cumulative in nature and did 
not constitute new and material evidence.  By rating decision 
in May 1995, the RO denied the veteran's claim to reopen.  In 
September 1995, the veteran testified at a personal hearing.  
He related that he had been hospitalized in service for 28 
days for treatment of asthma and thereafter was treated for 
asthma at sick call.  He indicated that he did not have 
asthma prior to his entrance in the service and that he had 
been very athletic.  Upon consideration of the veteran's 
testimony, the hearing officer continued the denial of his 
claim to reopen.  The hearing officer concluded that service 
medical records established that the veteran had been 
hospitalized for pneumonia in April 1964, not bronchial 
asthma.  Furthermore, the diagnosis was confirmed by chest x-
rays.  There was no medical evidence to show that bronchial 
asthma was incurred in or aggravated by service.  Hence, the 
additional evidence was not new and material.  

In his July 1998 informal brief to the Court, the veteran 
asserted that the lay statements from friends, relatives and 
teachers, as well as his own testimony, constituted new and 
material evidence that was not previously considered, and 
could change the outcome of the case.  He referred to a 
private physician's statement, characterizing it as new and 
material evidence.  He also asserted that the VA did not give 
him the benefit of doubt and did not rebut the evidence that 
he submitted.  He concluded that simply because he had been 
previously denied benefits did not mean that he could forever 
be denied those benefits because the laws and regulations had 
changed since the development of the Court.  

II.  Analysis

When a claim for VA benefits is finally disallowed, that 
claim may not be reopened unless the claimant submits new and 
material evidence.  As a result, the Board may consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the claim was finally disallowed on any basis.  
38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. 
App. 144, 145-46 (1991).  For the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).
In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra. 

The Court in Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc), recently held that Hodge requires the 
replacement of the two-step approach outlined in Manio v. 
Derwinski with a three-step approach.  See also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
then the Secretary may proceed to evaluate the merits of the 
claim, but only after ensuring the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  

The specified basis for the denial in August 1984 was that 
the evidence of record did not establish that the veteran's 
bronchial asthma was incurred in or aggravated by service.  
The new evidence received is cumulative of previous evidence 
considered, and provides no new information regarding whether 
bronchial asthma was incurred in or aggravated by service.  
The lay statements merely reiterate the assertion that the 
veteran did not display symptoms of asthma prior to service 
and are similar to lay statements considered by the Board in 
August 1984.  Regarding the private physician's statement to 
which the veteran refers in his brief to the Court, the Board 
notes that such statement was of record at the time of the 
1984 Board decision, and thus is not new.  Additionally, the 
veteran's testimony relating that he was treated for asthma 
in service and did not suffer from the condition prior to 
service is similar to that provided with his initial claim.  
In short, the veteran has not presented any evidence that is 
different than evidence previously considered in conjunction 
with his original claim.   As such, the Board concludes that 
the additional evidence submitted does not constitute new and 
material evidence as defined by 38 C.F.R. § 3.156(a) because 
it is cumulative and redundant, and is not so significant by 
itself or in connection with the evidence previously 
assembled that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the claim of 
service connection for bronchial asthma may not be reopened.  

In addressing the arguments presented by the veteran in his 
informal brief to the Court, the Board notes initially that 
the benefit of the doubt rule applies once a claim is 
considered on the merits and it is found that there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove a claim.  See 
38 C.F.R. § 3.102.  As clearly cited above, a previously 
disallowed claim may only be considered on the merits if new 
and material evidence is presented.  Since the veteran has 
failed to meet this initial burden, the merits of the claim 
were not addressed and the evidence was not weighed by the 
Board.  Therefore, the benefit of the doubt rule is 
inapplicable.  Second, there is no duty upon the VA to rebut 
the evidence that the veteran presented; in fact, the 
credibility of the evidence is presumed.  However, as 
explained above, to reopen the claim that evidence must be 
found new and material, not redundant and cumulative of 
evidence previously considered.  Again, for the reasons 
discussed above, the veteran has failed to present new and 
material evidence as defined by the regulations and relevant 
Court precedent, including Hodge, supra.  Hence, the claim 
may not be reopened.  






ORDER

The appeal to reopen a claim for service connection for 
bronchial asthma is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


